Title: To Thomas Jefferson from Samuel Morse, 29 January 1804
From: Morse, Samuel
To: Jefferson, Thomas


               
                  Dear Sir, 
                  Savannah, January 29, 1804.
               
               As I have engaged to notice the defects as well as the good qualities of any candidate recommended to office, it is proper that you should know the following fact.
               Capt. Choate purchased in Liverpool a quantity of glass and crockery ware for his own use, On the way home, his mate, Guthrie, persuaded him that he ought not to pay duties “when such a fellow as Putnam had command of the cutter, and suffered goods every day to be run.” Choate hearkened to him, gave him, the goods, and they were smuggled ashore. Guthrie has, since, been united with Putnam, & threatened a prosecution, but it was supposed the proof was not sufficient.
               I am persuaded Choate heartily repents of the transaction and will never again be guilty of a similar. As it came to my knowledge since I wrote in his favour, I believe it would be a neglect of duty to suffer it to pass.
               Every body is looking for the removal of Putnam; though I receive some censure for the part I have acted against him: not on his account, but from a supposed coalition with Mr. Gibbons. I know I am doing my duty and am fully supported by my conscience.
               There are two individuals who, I think, would not make improper candidates for the place. Alexander Wyly, son of the late Col. Wyly, a revolutionary character; and Benjamin Webley, who was himself a revolutionary character. Their particular claims have not been investigated, nor have they been spoken with on the subject. 
               Accept the assurance of my highest respect.
               
                  S. Morse 
               
            